Prospectus supplement July 9 , 2010 PUTNAM GLOBAL SECTOR FUND Prospectus dated March 31, 2010 The subsection Your funds management in the Fund summary section is deleted in its entirety and replaced with the following disclosure: Investment advisor Putnam Investment Management, LLC Portfolio managers Kelsey Chen, Portfolio Manager, portfolio manager of the fund since 2010 Tim Codrington, Portfolio Manager, portfolio manager of the fund since 2010 Steven Curbow, Portfolio Manager, portfolio manager of the fund since 2010 Vivek Gandhi, Portfolio Manager, portfolio manager of the fund since 2010 George Gianarikas, Portfolio Manager, portfolio manager of the fund since 2010 David Morgan, Portfolio Manager, portfolio manager of the fund since 2010 John Morgan, Portfolio Manager, portfolio manager of the fund since 2010 Ferat Ongoren, Portfolio Manager, portfolio manager of the fund since 2010 Nathaniel Salter, Portfolio Manager, portfolio manager of the fund since 2010 Walter Scully, Portfolio Manager, portfolio manager of the fund since 2010 Chris Stevo, Portfolio Manager, portfolio manager of the fund since 2010 Michael Yogg, Portfolio Manager, portfolio manager of the fund since 2010 The section Who oversees and manages the fund? is supplemented to reflect that the officers of Putnam Management primarily responsible for the day-to-day management of the fund's portfolio are now Kelsey Chen, Tim Codrington, Steven Curbow, Vivek Gandhi, George Gianarikas, David Morgan, John Morgan, Ferat Ongoren, Nathaniel Salter, Walter Scully, Chris Stevo and Michael Yogg . Portfolio Joined Employer Positions over past five years managers fund Kelsey Chen 2010 Putnam Management Portfolio Manager; Analyst ; 2000  Present Sector Team Leader Tim Codrington 2010 Putnam Management Portfolio Manager; Analyst 1997  Present Steven Curbow 2010 Putnam Management Portfolio Manager; Analyst December 2008  Present Independence Analyst ; Portfolio Manager ; Director of Investments, L.L.C. Fundamental Research October 1999  2008 Vivek Gandhi 2010 Putnam Management Portfolio Manager; Analyst 1999  Present George 2010 Putnam Management Portfolio Manager; Analyst, Gianarikas January 2009  Present Sector Team Leader Wellington Management Company Global Industry Analyst 2007  2008 RiverSource Investments 2003  2007 Equity Analyst David Morgan 2010 Putnam Investments Portfolio Manager; Analyst Limited 2004  Present Citigroup Asset Director, Equity Analyst, Management European Financials 1995 - John Morgan 2010 Putnam Management Portfolio Manager; Analyst 1994  Present Ferat Ongoren 2010 Putnam Management Portfolio Manager; Analyst June 2009  Present Citigroup, Inc. Director, Industrials Sector 2003  2009 Nathaniel Salter 2010 Putnam Management Portfolio Manager; Analyst 200 5  Present Walter Scully 2010 Putnam Management Portfolio Manager; Analyst 1996  Present Chris Stevo 2010 Putnam Management Portfolio Manager; Analyst 1999  Present Michael Yogg 2010 Putnam Management Portfolio Manager; Analyst ; 1997  Present Sector Team Leader Previously, Associate Director, Global Equity Research Team 262
